TF P1 P2 P4 07/17 SUPPLEMENT DATED JULY 11, 2017 TO THE PROSPECTUSES DATED MAY 1, 2017 TEMPLETON FOREIGN VIP FUND (A series of Franklin Templeton Variable Insurance Products Trust) The prospectus is amended as follows: I. Cindy L. Sweeting, CFA, President of Investment Counsel and portfolio manager of the Fund, will be retiring effective December 31, 2017. Effective January 1, 2018, it is anticipated that she will no longer be a portfolio manager of the Fund, and Peter A. Nori will continue to be lead portfolio manager of the Fund. II. Effective January 1, 2018, the portfolio management team under the “FUND SUMMARIES – Templeton Foreign VIP Fund – Portfolio Managers” section on page TF-S5 is replaced with the following: Portfolio Managers Peter A. Nori, CFA Executive Vice President/Portfolio Manager - Research Analyst of Investment Counsel and portfolio manager of the Fund since 1999. Matthew R. Nagle, CFA Portfolio Manager of Investment Counsel and portfolio manager of the Fund since January 2018. Heather Waddell, CFA Portfolio Manager of Investment Counsel and portfolio manager of the Fund since January 2018. III. Effective January 1, 2018, the portfolio management team under the “FUND DETAILS – Templeton Foreign VIP Fund – Management” section on page TF-D8 is replaced with the following: The Fund is managed by a team of dedicated professionals focused on global investment of issuers outside the U.S. The portfolio managers are as follows: Peter A. Nori, CFA Executive Vice President/Portfolio Manager - Research Analyst of Investment Counsel Mr.
